Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-8 are pending.

Claim Objections
3.		Claim 1 is objected to because of the following informalities: the second to last line of the claim states “the the second”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mimura et al. (US Patent Application Publication 2020/0172122), herein after referred to as Mimura.
Regarding independent claim 1, Mimura discloses an information provision system mounted on a vehicle (Abstract and figure 6 reference display 450 depicted to be mounted on dashboard of vehicle.) and comprising: 
a visual device configured to visually provide information to an occupant of the vehicle (Figure 6 reference first display 450 described in paragraph [0110] to display information visually recognized by the driver.); and 
a controller configured to control the visual device (Figure 1 reference HMI controller 120 and HMI 400. Paragraph [0076] describes the HMI controller 120 to control the HMI 400 to output information. Paragraph [0103] describes the HMI 400 includes a plurality of displays including: light emitters 430R+430L,  first display 450, HUD 460, third display 470.), wherein the controller is further configured to: cause the visual device to provide first information in a first period (Figure 34 reference “hands off” image 621 in display area 620-12 described in paragraph [0227] to be highlighted and displayed in a color in a period where the automated driving is ended as shown in area 600-12.); 
cause the visual device to provide second information different from the first information in a second period later than the first period (Figures 13-14 reference “hands off” image 621 in display area 620-2 (same area as 620-12 of figure 34) to not be highlighted and displayed in a color but rather the “assist” image 621 is highlighted as described in paragraph [0138] in a period when automated travel is started as shown in area 600-2. The period when automated driving is ended is different from the period when automated driving is started.); and 
set at least one of a luminance and a saturation of the visual device in at least a part of an information switching period between the first period and the the second period to be lower than that in the first period and the second period (As depicted between figures 13 and 34 and described in paragraphs [0138] and [0227] the part of information displayed regarding “hands off” image 621 changes from highlighted in a color to not highlighted. Highlighting/not highlighting in a color changes both luminance and saturation. Please note due to the broadness of the claim language regarding “information” additional interpretations in view of the art exist: 1) Figure 18 and paragraph [0166] describes blinking and changing color for lane changing and 2) Figure 6 reference 430L and 430R described in paragraphs [0147] and [0220]-[0222] to blink (inherently with a color) in instances of requiring driver hands to remove from the steering wheel.).
Regarding claim 2, Mimura discloses the information provision system according to claim 1, wherein the visual device is installed on a dashboard of the vehicle (figure 6 reference first display 450, HUD 460, third display 470 depicted to be mounted on dashboard of vehicle.).
Regarding claim 3, Mimura discloses the information provision system according to claim 1, wherein the visual device represents the first information in a first color and represents the second information in a second color different from the first color (Paragraph [0227] describe the highlight color of “hands off” image 621 to be different.).
Regarding claim 4, Mimura discloses the information provision system according to claim 1, wherein the vehicle is an automated driving vehicle that performs automated driving (Paragraph [0056] describes the vehicle to perform autonomous driving.).
Regarding claim 5, Mimura discloses the information provision system according to claim 4, wherein 
one of the first information and the second information is information demanding of a driver of the vehicle to grab a steering wheel during the automated driving (First information: figure 34 reference “hands off” image 621 in display area 620-12 described in paragraph [0227] to be highlighted and displayed in a color in a period where the automated driving is ended as shown in area 600-12 for a user to grab the steering wheel as emphasized in paragraph [0228].), and 
another of the first information and the second information is information notifying that the driver is allowed to get hands off of the steering wheel during the automated driving (Second information: Figures 13-14 reference “hands off” image 621 in display area 620-2 (same area as 620-12 of figure 34) to not be highlighted and displayed in a color but rather the “assist” image 621 is highlighted as described in paragraph [0138] in a period when automated travel is started as shown in area 600-2 for a user to remove their hands from the steering wheel as emphasized in paragraph [0140].).
Regarding claim 6, Mimura discloses the information provision system according to claim 1, wherein 
in response to a trigger, the controller switches the information provided through the visual device from the first information to the second information, and 
the trigger includes a change in driving environment that requires attention of a driver of the vehicle (First information: figure 34 reference “hands off” image 621 in display area 620-12 described in paragraph [0227] to be highlighted and displayed in a color in a period where the automated driving is ended as shown in area 600-12 for a user to grab the steering wheel as emphasized in paragraph [0228]. Second information: Figures 13-14 reference “hands off” image 621 in display area 620-2 (same area as 620-12 of figure 34) to not be highlighted and displayed in a color but rather the “assist” image 621 is highlighted as described in paragraph [0138] in a period when automated travel is started as shown in area 600-2 for a user to remove their hands from the steering wheel as emphasized in paragraph [0140]. The trigger of switching regards a change in the driving environment of autonomous driving engagement.).
Regarding claim 7, Mimura discloses the information provision system according to claim 6, wherein the trigger includes at least one of a change in an operation required for the driver, a change in an automated driving level of the vehicle (Paragraphs [0140] and [0228] describes a change in automated driving level/engagement for changing the indication image 621 to be highlighted “hands off’ or not.), activation of driving assist control that assists driving of the vehicle, detection of a previous stage of the activation of the driving assist control, start of a preceding vehicle, and approach of a surrounding vehicle.
Regarding independent claim 8, Mimura discloses an information provision system mounted on a vehicle (Abstract and figure 6 reference light emitters 430R and 430L provided on the steering wheel 82 of the vehicle.) and comprising: 
a visual device configured to visually provide information to an occupant of the vehicle (Paragraph [0146] describes the light emitters 430R and 430L to illuminate when an occupant is requires to place/remove their hands form the steering wheel.); and 
a controller configured to control the visual device (Figure 1 reference HMI controller 120 and HMI 400. Paragraph [0076] describes the HMI controller 120 to control the HMI 400 to output information. Paragraph [0103] describes the HMI 400 includes a plurality of displays including: light emitters 430R+430L,  first display 450, HUD 460, third display 470.), wherein 
when an operation expected of a driver of the vehicle is not performed by the driver, the controller causes the visual device to blink (Paragraphs [0146]-[0147] describes the emitters 430R and 430L to blink when an operation expected/requested of a driver to place/remove hands from steering wheel is performed/not performed.).

Conclusion
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622